UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2013 Contravisory Strategic Equity Fund Investor Class – Ticker: CSEFX Institutional Class – Ticker: CSSFX Table of Contents Shareholder Letter 1 Sector Allocation 3 Historical Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 22 Expense Example 23 Approval of Investment Advisory Agreement 25 Trustees and Executive Officers 28 Additional Information 31 Privacy Notice 33 Contravisory Strategic Equity Fund January 30, 2014 The year 2013 was a memorable one for equity investors as the S&P 500 Index gained 32.4%.Conversely, bond investors experienced losses for the first time in years with the Barclay’s Aggregate Bond Index dropping 2.0%. Gold bugs experienced the most pain as the price of gold declined a whopping 28.3%. Based on investor mood and the media hype twelve months ago, returns of 30% were totally unexpected.At the time, we were working through the fiscal cliff debacle and subsequent sequestration battle.After those issues were behind us, investors became preoccupied by Fed tapering or not tapering.Unexpectedly to most, throughout 2013, U.S. equity markets climbed higher and faster than virtually all others.There is still a major sense of disbelief related to the current bull market which started in 2009.If this environment of disbelief and skepticism persists, as contrarians, we feel that this bull market could continue. We believe we are in the midst of a secular bull market – one that could last for years.While the market may be due for a normal short-term correction, it is not “bubbly”.A common mistake that investors (and financial pundits) make is to declare that something must go down a lot because it has gone up a lot.In fact, stocks at the end of 2013 are not nearly as irrationally exuberant as they had been in 2000 (the start of a bear market).As of January 30, 2013 the S&P 500 is trading at the historical average of 15 times earnings estimates for 2014.In 2000, it was a frothy 30 times earnings estimates! Overall our signals remain highly bullish.Longer term positive trends appear to persist in those sectors which we favor most including Consumer Discretionary, Industrials, and Financials.In our search for emergent leadership, we see improvement in Information Technology that has warranted an increase in portfolio exposure.Conversely, we continue to avoid or underweight those areas that are most interest rate sensitive such as Home-related, Consumer Staples, REITs, and Utilities. 1 Contravisory Strategic Equity Fund While we see reasons for optimism in 2014, it’s important that investors remain realistic in their return expectations.As always, there will be crosswinds but we believe investors are well served by adhering to a good long-term investment strategy. Sincerely, Philip A. Noonan Chief Operating Officer The information provided herein represents the opinion of Contravisory Investment Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in ETFs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The S&P 500® Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The Barclays Capital Intermediate U.S. Aggregate Bond Index represents domestic taxable investment-grade bonds with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities and durations in the intermediate range. This index represents a sector of Barclays Capital U.S. Aggregate Index. The Dow Jones Industrial Average™ Index is a price-weighted measure of 30 U.S. blue-chip companies. This index includes all industries with the exception of transportation and utilities. The MSCI EAFE Index is a measure of international equity performance. The index represents the following developed markets; Europe, Australasia and the Far East. Must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Contravisory Strategic Equity Fund is distributed by Quasar Distributors, LLC. 2 Contravisory Strategic Equity Fund SECTOR ALLOCATION at December 31, 2013 (Unaudited) Sector Allocation % Net Assets Manufacturing % Finance and Insurance % Information % Professional, Scientific, and Technical Services % Retail Trade % Mining, Quarrying, and Oil and Gas Extraction % Administrative Support, Waste Management % Transportation and Warehousing % Cash* 0.6 % Net Assets % * Cash and other assets less liabilities. 3 Contravisory Strategic Equity Fund HISTORICAL PERFORMANCE (Unaudited) Value of $10,000 vs. S&P 500 Index Annual Total Returns Periods Ended December 31, 2013 Annualized Value of Since inception One Year (June 30, 2011) (12/31/13) Investor Class 29.31% 10.22% Institutional Class 29.76% 10.44% S&P 500 Index 32.39% 16.92% This chart illustrates the performance of a hypothetical $10,000 investment made on June 30, 2011 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 60 days. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (855) 558-8818. The S&P 500® Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. 4 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 Shares COMMON STOCKS: 99.4% Fair Value Administrative and Support Services: 2.7% Moody’s Corp. $ Broadcasting (except Internet): 2.7% CBS Corp. – Class B Chemical Manufacturing: 11.6% Amgen, Inc. Ashland, Inc. Colgate-Palmolive Co. Gilead Sciences, Inc.* Computer and Electronic Product Manufacturing: 7.8% International Rectifier Corp.* Raytheon Co. SanDisk Corp.* Credit Intermediation and Related Activities: 8.1% Bank of America Corp. Citigroup, Inc. MasterCard, Inc. – Class A Food Manufacturing: 2.1% The J.M. Smucker Co. Health and Personal Care Stores: 2.9% CVS Caremark Corp. Insurance Carriers and Related Activities: 9.6% American International Group, Inc.* Cincinnati Financial Corp. HCC Insurance Holdings, Inc. Verisk Analytics, Inc. – Class A* Machinery Manufacturing: 7.1% Dril-Quip, Inc.* FMC Technologies, Inc.* Ingersoll-Rand PLC Miscellaneous Store Retailers: 2.5% Staples, Inc. The accompanying notes are an integral part of these financial statements. 5 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Shares COMMON STOCKS: 99.4% (Continued) Fair Value Motor Vehicle and Parts Dealers: 2.5% CarMax, Inc.* $ Oil and Gas Extraction: 2.5% Oasis Petroleum, Inc.* Other Financial Investment Activities: 0.6% Allegion PLC* Personal and Laundry Services: 2.6% Cintas Corp. Professional, Scientific and Technical Services: 5.4% Check Point Software Technologies, Ltd.* Convergys Corp. Publishing Industries (except Internet): 8.1% Informatica Corp.* Open Text Corp.* Progress Software Corp.* Rail Transportation: 2.4% Kansas City Southern Securities, Commodity Contracts, and Other Financial Investments and Related Activities: 2.8% Goldman Sachs Group, Inc. Support Activities for Mining: 2.4% Halliburton Co. Telecommunications: 2.7% Scripps Networks Interactive, Inc. – Class A Transportation Equipment Manufacturing: 10.3% Autoliv, Inc. Ford Motor Co.* Gentex Corp. United Technologies Corp. TOTAL COMMON STOCKS (Cost $9,357,874) The accompanying notes are an integral part of these financial statements. 6 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Shares SHORT-TERM INVESTMENTS: 0.5% Fair Value MONEY MARKET FUNDS: 0.5% Fidelity Institutional Money Market Portfolio, 0.036%1 $ TOTAL MONEY MARKET FUNDS (Cost $58,223) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $9,416,097) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ PLC Public Limited Company * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. 7 Contravisory Strategic Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2013 ASSETS Investments in securities, at value (Cost $9,416,097) $ Receivables: Fund shares sold Dividends and interest Due from Adviser Prepaid expenses Total assets LIABILITIES Payables: Administration & accounting fees Audit fees Chief Compliance Officer fees Custody fees Distribution fees – Investor Class Legal fees Reports to shareholders Transfer agent fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation on investments and foreign currency Net assets $ Net asset value (unlimited shares authorized): Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 Contravisory Strategic Equity Fund STATEMENT OF OPERATIONS For the year ended December 31, 2013 INVESTMENT INCOME Dividends (net of $1,802 in foreign withholding taxes) $ Interest Total investment income EXPENSES Administration & accounting fees Investment advisory fees Transfer agent fees Registration fees Audit fees Miscellaneous expenses Chief Compliance Officer fees Legal fees Distribution fees – Investor Class Custody fees Trustee fees Reports to shareholders Insurance expense Total expenses Fees waived and expenses reimbursed ) Net expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments and foreign currency Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Change in net unrealized appreciation on investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain Investor Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Investor Class (a)(b) Net increase in net assets derived from net change in outstanding shares – Institutional Class (a)(c) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 10 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2013 December 31, 2012 Investor Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $24 and $2,114, respectively. Year Ended Year Ended December 31, 2013 December 31, 2012 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net increase $ $ (c) Net of redemption fees of $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. 11 Contravisory Strategic Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Period Ended Year Ended December 31, December 31, Investor Class 2011± Net asset value at beginning of year/period $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income^ ~ ~ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income ) ) ~ From net realized gain ) — — Total distributions ) ) ~ Paid-in capital from redemption fees ~ ~ Net asset value, end of year/period $ $ $ Total Return % % )%1 RATIOS/SUPPLEMENTAL DATA Net assets at end of year/period (millions) $ $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived and expenses absorbed % % %2 After fees waived and expenses absorbed %* % %2 RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived and expenses absorbed )% )% )%2 After fees waived and expenses absorbed % % %2 Portfolio turnover rate 64
